MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              May 26 2017, 5:54 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                     Curtis T. Hill
Law Office of Christopher G. Walter,                    Attorney General of Indiana
PC                                                      Monika Prekopa Talbot
Nappanee, Indiana                                       Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jessie L. Styles,                                       May 26, 2017
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A03-1612-CR-2758
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Gretchen S. Lund,
Appellee-Respondent.                                    Judge
                                                        Trial Court Cause No.
                                                        20D04-1510-F6-1005 & 20D04-
                                                        1511-F6-1039



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017         Page 1 of 11
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jessie Styles (Styles), appeals the trial court’s revocation

      of his placement in a community corrections program.


[2]   We affirm.


                                                   ISSUE
[3]   Styles presents one issue on appeal, which we restate as follows: Whether the

      trial court abused its discretion in revoking Styles’ placement in a community

      corrections program and ordering that he serves the remainder of his sentence

      in the Indiana Department of Correction (DOC).


                      FACTS AND PROCEDURAL HISTORY
[4]   On October 23, 2015, in cause number 20D04-1510-F6-1005 (F6-1005), the

      State charged Styles with intimidation, a Level 6 felony; theft, a Class A

      misdemeanor; and theft, a Level 6 felony based on a prior theft conviction. On

      November 3, 2015, in cause number 20D04-1511-F6-1039 (F6-1039), Styles was

      charged with theft, a Class A misdemeanor, and a Level 6 felony theft based on

      a prior theft conviction. On February 10, 2016, Styles agreed to plead guilty to

      the charges in F6-1005 and F6-1039. On March 9, 2016, the trial court

      accepted Styles’ plea and sentenced him in accordance with the plea agreement.

      Specifically, the trial court sentenced Styles to consecutive sentences of 730

      days for the intimidation and theft charges in F6-1005; and 730 days for the

      theft offense in F6-1039. Styles’ aggregate sentence of 1460 days was to be

      executed in the Elkhart County community corrections work release program.
      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 2 of 11
[5]   On July 2, 2016, Styles, who is epileptic, had a seizure at the community

      corrections facility. Another inmate notified community corrections officer

      Nicholas Kruger (Officer Kruger). First, Officer Kruger put Styles in the

      recovery position and then propped his head with a blanket. According to

      Officer Kruger, while Styles was seizing, he became violent to him and the

      other officers who were assisting him. When Styles eventually “came out of it,”

      he told the officers to get away from him and leave him alone. (Transcript p.

      18). Shortly thereafter, Styles was transported to Goshen General Hospital in

      the company of Officer Kruger and another officer. While Styles was waiting

      to be attended to by the hospital staff, Officer Kruger and the other officer were

      talking. After Officer Kruger smiled at the other officer based on something

      that the two officers were talking about, Styles interjected, “You won’t be

      smiling when I am free.” (State’s Exh. 1). Officer Kruger construed Styles’

      statement as a threat to his safety.


[6]   On July 8, 2016, the Elkhart County community corrections filed a violation

      notice, in which it asserted that Styles’ statement was a direct threat to Officer

      Kruger and it earned Styles “three major violations.” (Appellant’s App. p. 87).

      The notice further alleged that during the past one and a half months while

      Styles was enrolled in the work release program, Styles was rude to the staff on

      at least two occasions; had used profane language; had engaged in disruptive

      conduct; was found twice in possession of contraband; and had failed to be at

      the proper place at an assigned time. Based on these violations, Elkhart County




      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 3 of 11
      community corrections requested Styles to be removed from the work release

      program. On the same day, the trial court ordered Styles’ arrest.


[7]   On October 3, 2016, the trial court conducted a revocation hearing. Officer

      Kruger testified that he understood Styles’ statement, “you won’t be smiling

      when I am free,” to be a threat to his wellbeing. (State’s Exh. 1). Styles

      admitted that he made the statement but indicated that it was not a threat;

      rather, it was more of a disciplinary threat against Officer Kruger. Specifically,

      Styles alleged that on the day that he suffered an epileptic fit and was regaining

      his consciousness, Officer Kruger “was on top of [him] with his entire body

      weight” and was “choking” him “from behind.” (Tr. p. 22). Styles further

      stated that when he tried to stand up, Officer Kruger “forced [him] back down,”

      and he was handcuffed. (Tr. p. 22). Styles testified that he intended to file a

      disciplinary report against Officer Kruger, however, because he was in a

      holding cell shortly after he made the threatening statement, he was unable to

      obtain the necessary paperwork to lodge his complaint. At the close of the

      evidentiary hearing, the trial court found that Styles’ statement to Officer

      Kruger was a threat, and it revoked Styles’ placement at the Elkhart County

      community corrections. On November 3, 2016, the trial court issued an order

      revoking Styles’ placement and ordered that the balance of his sentence, 730

      days, be served in the DOC.


[8]   Styles now appeals. Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 4 of 11
                               DISCUSSION AND DECISION
[9]    We treat a hearing on a petition to revoke a placement in a community

       corrections program the same as we do a hearing on a petition to revoke

       probation. Holmes v. State, 923 N.E.2d 479 (Ind. Ct. App. 2010). Probation and

       community corrections programs serve as alternatives to commitment to the

       Department of Correction, and placements in such programs are made at the

       sole discretion of the trial court. Id. A defendant is not entitled to serve a

       sentence in either probation or a community corrections program; rather

       placement is a matter of grace and a conditional liberty that is a favor, not a

       right. Id.


[10]   Our standard of review of an appeal from the revocation of a community

       corrections placement mirrors that for revocation of probation. Id. A probation

       hearing is civil in nature, and the State need only prove the alleged violations by

       a preponderance of the evidence. Id. We consider the evidence most favorable

       to the judgment of the trial court and do not reweigh that evidence or judge the

       credibility of the witnesses. Id. If there is substantial evidence of probative

       value to support the trial court’s conclusion that a defendant has violated any

       terms of probation or community corrections, we affirm its decision to revoke.

       Id. Even if a trial court has made erroneous findings with respect to some

       alleged violations, proof of any one violation of community corrections rules or

       probation is sufficient on appeal to affirm revocation. Figures v. State, 920
N.E.2d 267, 273 (Ind. Ct. App. 2010).



       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 5 of 11
[11]   Styles first claims that the statement he made to Officer Kruger could not

       constitute a violation of the terms of his work release. Also, Styles claims that

       the trial court abused its discretion in revoking his placement and ordering the

       remainder of his sentence be served in the DOC. We will address each issue in

       turn.


[12]   On appeal, Styles admits that he made the statement, “[Y]ou won’t be smiling

       when I am free,” to Officer Kruger while at Goshen General Hospital. (State’s

       Exh. 1). Styles, however, contends that it is “unclear whether the off-hand

       comment . . . is truly enough to violate” the terms of his work release.

       (Appellant’s Br. p. 10). During direct examination, Officer Kruger indicated

       that while at the hospital, he turned on his body camera after Styles stated “You

       won’t be smiling once I’m out.” (Tr. p. 11). After the video recording from

       Officer’s Kruger’s body camera was published to the trial court, Officer Kruger

       stated, “I mean somebody makes a statement like that you, you’re going to take

       it as [a] threat . . . I don’t know what he is capable of doing when he’s out.”

       (Tr. p. 16). On cross-examination, Officer Kruger was queried on the events

       that tracked Styles’ seizure, and the following colloquy took place:


               Q. What were your actions when he had a seizure?


               A: I was actually notified, by another offender that had told us
               that he was having a seizure. I walked in there. There was
               another offender that had picked him up from slamming his head
               next to a bunk and was actually holding him. I thanked him for
               what he did and took over the situation and then put him into the
               recovery position.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 6 of 11
        Q And what did you -- what did you do physically at that point?


        A. I laid him actually on his side and then I had one of the guys
        grab his blanket and throw it down to actually prop his head up
        while he was seizing cause when I was still in there he was still
        seizing.


        Q. Okay. And did you physically restrain him in any way?


        A. Yeah, he ended up becoming violent with us and started
        resisting us. The guys in the ward were talking to him, telling
        him hey, calm down, calm down, calm down; they’re here to
        help, they're here to help. He actually came out of it; told me to
        leave him alone and get away from him so he was actually able
        to talk and he was communicating and struggling with us.


        Q. Okay.


        A. There was, I think five of us involved.


        ***


        Q. All right. Who was there with you?


        A. [the other officer] was there with me as well.


        Q. Okay. And is [the other officer] the only one that was there
        with prior to this?


        A. Yes.


        Q. Okay. And where were you two?

Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 7 of 11
        A. He was actually sitting right next to me. Me and him were
        having a conversation about something . . ..


        Q. So you guys -were you guys having -- so you guys were having
        your own conversation?


        A. Yes.


        Q. Not involving [] Styles?


        A. That is correct.


        Q. And were you joking around?


        A. He said something to me and that’s when I smiled at [the
        other officer].


        Q. Okay. So you were smiling; were you guys laughing?


        A. I don’t think we were laughing, no.


        Q. Okay. All right, and that’s when he said you won’t be
        smiling when I’m free; correct?


        A. Yes.


(Tr. pp.18-20). When Styles was questioned as to what led him to make the

statement to Officer Kruger, the following exchange occurred:

        A. [Officer] Kruger was sitting, making jokes, and pointing at
        me and I was trying to get his attention as far as being released
        from the handcuffs at least to be having, at least to have needles
Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 8 of 11
               placed into me, and the other things they were trying to do. He
               continued making jokes about it and was laughing about it and
               that’s about what took place.


               Q. Okay. And you don’t deny saying the words you won’t be
               smiling when I’m free; correct?


               A. Yes although I had said them, I apologized. At first, they
               were taken in threatening manner although he had been unable
               to give those jokes to his boss when I reported him.


       (Tr. pp. 22-23).


[13]   As noted, this court neither reweighs the evidence nor judges the credibility of

       the witnesses. Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995). Instead, we

       consider only the evidence that supports revocation, and we draw all reasonable

       inferences from that evidence. Id. Notwithstanding Styles’ claim that it is

       unclear whether his statement to Officer Kruger was a threat, the State

       presented evidence that Officer Kruger believed it was a threat, and the trial

       court in this case was in the best position to weigh the evidence. Because the

       trial court construed Styles’ statement to Officer Kruger as a threat to a staff

       member, it properly found that Styles had violated the terms of work release.

       As such, we cannot say that the trial court abused its discretion in revoking

       Styles’ work release.


[14]   Lastly, Styles contends that the trial court abused its discretion in ordering him

       to serve the balance of his sentence in the DOC. We observe that Ind. Code §



       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 9 of 11
       35-38-2.6- 5 governs placement in community corrections, and specifically

       states:

                 If a person who is placed under this chapter violates the terms of
                 the placement, the court may, after a hearing, do any of the
                 following:


                 (1) Change the terms of the placement.


                 (2) Continue the placement.


                 (3) Revoke the placement and commit the person to the
                 department of correction for the remainder of the person’s
                 sentence.


[15]   At Styles’ revocation hearing, Lynn Bauman, the assistant director of the

       Elkhart County community corrections work release program, testified that

       Styles was ineligible to participate in the program because he had threatened a

       staff member. Moreover, the notice of violation filed by the Elkhart County

       community corrections, cited other violations committed by Styles.

       Specifically, Styles had been rude to the community corrections staff on at least

       two occasions; had used profane language; had engaged in disruptive conduct;

       was found twice in possession of contraband; and had failed to be at the proper

       place at an assigned time. Based on Styles’ threat to Officer Kruger, and

       together with the other violations, we are not persuaded that the trial court

       abused its discretion in ordering Styles to serve the remaining portion of his

       sentence in the DOC.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 10 of 11
                                             CONCLUSION
[16]   Based on the above, we hold that the trial court did not abuse its discretion in

       revoking Styles’ placement in community corrections, and ordering him to

       serve the remainder of his sentence in the DOC.


[17]   Affirmed.


[18]   Najam, J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2758 | May 26, 2017   Page 11 of 11